Citation Nr: 9909490	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to secondary service connection for chronic 
obstructive pulmonary disease (COPD), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He died on December [redacted], 1996.  The appellant 
is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the appellant's claim for secondary 
service connection for COPD, for accrued benefits purposes. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996, at the age 
of 71; the immediate cause of his death was acute respiratory 
failure; conditions leading to the immediate cause of death 
were severe COPD, a chest injury with destruction of lower 
right lung base, and cigarettism. 

2.  In a decision entered in January 1997, the RO granted 
service connection for the cause of the veteran's death on 
the basis that his service-connected residuals of a shell 
fragment wound of the chest with pulmonary involvement 
materially contributed to his respiratory failure and death.

3.  The veteran's COPD was etiologically related to his 
service-connected shell fragment wounds of the right anterior 
chest and  right lung. 





CONCLUSION OF LAW

The veteran's COPD was proximately due to or the result of a 
service-connected disability; the requirements for secondary 
service connection for COPD, for the purpose of establishing 
entitlement to accrued benefits, have been met.  38 U.S.C.A. 
§§ 5107, 5121 (West 1991); 38 C.F.R. §§ 3.310(a), 3.1000 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for secondary service 
connection for COPD for accrued benefits purposes that is at 
issue in this appeal is separate from the claim for service 
connection for COPD that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
claim for service connection and, by statute, the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The veteran died on December [redacted], 1996, at the age 
of 71.  The immediate cause of death listed on the certificate 
of death was acute respiratory failure.  Conditions leading to 
the immediate cause of death were listed as severe COPD, a chest 
injury with destruction of lower right lung base, and 
cigarettism.  

The claim that the veteran had pending with VA when he died 
in December 1996 was for service connection for COPD, as 
secondary to his service-connected post-operative shell 
fragment wound of the right anterior chest, right upper lung 
field.  In July 1996, the veteran had entered disagreement 
with a June 1996 denial of secondary service connection for 
COPD.  In December 1996, after the veteran's death, the 
appellant filed claims, to include secondary service 
connection for COPD for accrued benefits purposes.  In 
January 1997, service connection for the cause of the 
veteran's death was granted, in part based on the 
determination that the veteran's service-connected post-
operative shell fragment wound of the right anterior chest, 
right upper lung field could not be ruled out as a factor in 
the respiratory failure causing death.  

The evidence of record at the time of the veteran's death 
included that he had long-standing severe COPD and was oxygen 
dependent, and had been rated as 40 percent disabled for 
service-connected post-operative shell fragment wound of the 
right anterior chest, right upper lung field.  In October 
1995, a VA examination resulted in the diagnosis of severe 
and completely debilitating COPD.  

An April 1996 letter from Timothy Kennedy, M.D., indicates 
that he had seen the veteran since 1995 for total respiratory 
disability, which included the service-connected shrapnel 
wound to the right chest/lung as well as bilateral emphysema.  
He indicated that, as the result of the service-connected 
disorder, the veteran had a fixed pleural reaction in the 
right base.  He noted that the veteran smoked two packs of 
cigarettes per day for 40 years before stopping in 1988.  Dr. 
Kennedy wrote that it was "difficult to tell how much is 
compensatory emphysema and how much is COPD from his 
smoking."  In a subsequent letter in May 1996, Dr. Kennedy 
wrote that the etiology of the veteran's COPD was "a 
combination of smoking cigarettes, in addition to the 
shrapnel wounds."  He also indicated that natural aging did 
not play a significant role.  

The Board notes that of record is a May 1996 medical opinion 
from a VA medical advisor to the RO rating board.  The Board 
has placed no reliance on this opinion, however, as the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that such opinion raises the question as to 
whether there was a fair process to insure an impartial 
opinion, and may create the impression that the rating board 
was not securing evidence to determine the correct outcome 
but rather to support a predetermined outcome.  See Austin v. 
Brown, 6 Vet. App. 547 (1994). 

In a decision entered in January 1997, the RO granted service 
connection for the cause of the veteran's death on the basis 
that his service-connected residuals of a shell fragment 
wound of the chest with pulmonary involvement materially 
contributed to his respiratory failure and death.  The Board 
is cognizant of the veteran's 40 year history of cigarette 
smoking but, in view of the basis of the RO's decision 
granting service connection for the cause of the veteran's 
death, and Dr. Kennedy's opinion that the etiology of the 
veteran's COPD was, in part, his service-connected residuals 
of shell fragment wounds of the right chest/lung, with a 
fixed pleural reaction in the right base, the Board finds 
that the weight of the evidence of record is in at least in 
equipoise with regard to whether the veteran's COPD is 
etiologically related to his service-connected disability.  
The Board again finds most significant Dr. Kennedy's opinion 
that both the veteran's service-connected disability and his 
smoking contributed to his COPD, and that it was difficult to 
distinguish the contribution of each.  Therefore, resolving 
reasonable doubt in the appellant's favor, the Board finds 
that the record supports a grant of entitlement to service 
connection for COPD, for the purpose of accrued benefits.  
38 U.S.C.A. §§ 5107, 5121; 38 C.F.R. §§ 3.310(a), 3.1000; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Secondary service connection for COPD, for accrued benefits 
purposes, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 




- 6 -




